Citation Nr: 1510955	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for lumbar strain with degenerative disc disease (DDD), prior to August 6, 2013 and in excess of 40 percent from that date.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy, prior to August 6, 2013 and in excess of 20 percent from that date.  

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to December 7, 2012.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to March 1987. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which granted service connection and assigned a 10 percent rating for lumbar strain with DDD, effective June 21, 2012.  An interim August 2013 rating decision assigned an increased 40 percent rating for lumbar strain with DDD from August 6, 2013, the date of VA examination showing increased disability.  

In May 2013, a hearing was held before a Decision Review Officer (DRO) at the RO.  In September 2014, a videoconference hearing was held before the undersigned.  Transcripts of both hearings are in the claims file.

A February 2013 rating decision granted service connection and assigned separate 10 percent ratings for bilateral lower extremity sciatica, effective from December 7, 2012 (the date of receipt of the Veteran's claim for secondary service connection).  The RO explained that the sciatica was secondary to the Veteran's service-connected lumbar strain with DDD.  [A subsequent August 2013 rating decision assigned an increased 20 percent rating for right lower extremity sciatica from August 6, 2013 (the date of VA examination showing increased disability) and continued the 10 percent rating for left lower extremity sciatica.]

The Veteran did not file any document with VA expressing disagreement with the February 2013 (or August 2013) rating decision.  However, the sciatica is a manifestation of her service-connected lumbar strain with DDD.  When the Veteran disagreed with the amount of compensation awarded for the back disability, she did not limit her appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to her service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2014).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for her lumbar strain with DDD, her appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for sciatica in the February 2013 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the November 2012 rating decision.  Thus, the issues before the Board include the initial ratings for bilateral lower extremity sciatica, with consideration of the period prior to the December 7, 2012 effective date assigned by the RO.

The record shows that the Veteran has reported having to reduce the number of hours she works from 35 to 18-20 because of her service-connected low back disability (see DRO and videoconference hearing transcripts and August 2013 VA examination report).  The Board thus finds that a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to increased initial ratings for bilateral sciatica and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to August 6, 2013, the Veteran's service-connected low back disability was not shown to have been manifested by forward flexion of the thoracolumbar spine limited to 60 degrees or less, the combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding; incapacitating episodes were not shown.

2.  From August 6, 2013, the Veteran's service-connected low back disability was not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, and separately ratable neurological symptoms (other than bilateral lower extremity sciatica) or incapacitating episodes were not shown.


CONCLUSION OF LAW

Ratings for lumbar strain with DDD in excess of 10 percent prior to August 6, 2013 and 40 percent thereafter are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's pertinent VA and private treatment records have been secured.  She was afforded VA examinations in August 2012 and August 2013.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

As these are appeals from the initial ratings assigned with the grant of service connection for lumbar strain with DDD, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5235-5242.  Intervertebral disc syndrome (IVDS) will be evaluated under the General Rating Formula or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

Under the formula for rating IVDS based on incapacitating episodes under Code 5243, incapacitating episodes caused by IVDS during the past 12 months having a total duration of at least: one week but less than 2 weeks warrants a 10 percent rating; 2 weeks but less than 4 weeks warrants a 20 percent rating; 4 weeks but less than 6 weeks warrants a 40 percent rating; 6 weeks warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

VA primary care clinic notes show that the Veteran presented for treatment as a new patient in August 2012.  She reported a history of low back pain since service which had worsened over the years and radiated "down leg and leg feels numb."  

On August 2012 VA examination, the diagnosis was lumbar strain.  The Veteran reported that she had back flare-ups with random bending but had not had any this year.  Range of motion testing showed forward flexion to 70 degrees, extension bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 30 degrees (with no objective evidence of painful motion).  The Veteran was unable to perform repetitive-use testing with 3 repetitions.  She had no localized tenderness, pain to palpation, guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5 throughout, reflex examination was hypoactive (1+) for both knees and ankles, sensory was normal and straight leg raising was negative.  The Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  She did not have IVDS of the thoracolumbar spine.  The examiner opined that the Veteran's back condition is more likely than not incurred or caused by her weight lifting event as well as other back injuries that occurred during service.  

VA treatment records show that, in October 2012, the Veteran sought treatment for constant low back pain which had become worse.  She reported having good and bad days ("flare" every 3-5 days) and complained of a sharp shooting pain from the low back to the right leg.  She had no radiation of pain to the feet but reported that they were numb and hurt worse in the morning when she gets up ("like she is stepping on 'sharp bones"'.  

In the November 2012 rating decision on appeal, the RO granted service connection for lumbar strain with degenerative disc disease and assigned a 10 percent rating from June 21, 2012, the date of receipt of the Veteran's claim for service connection.  

A January 2013 physical therapy report notes that the Veteran has experienced low back pain since 1985 and had been having an episode of worsening symptoms since July 2012.  It was noted that she presented with "significant limitations" in active range of motion in all directions as well as pain with palpation to the soft tissue of the lumbar spine and hamstring tightness.  Straight leg raise was negative in sitting and supine with full lower extremity strength bilaterally.  

A January 2013 VA treatment report includes an assessment of chronic low back pain which has worsened over the years, now with numbness and tingling in feet.  

During her May 2013 DRO hearing, the Veteran testified that she should receive an increased rating for her back disability because she wakes up every day with feet, leg and back pain (she denied having muscle spasms).  She reported that she is able to sit and stand for an hour at a time (while shopping), stand for 20 minutes at a counter (this is a shorter period perhaps because of the bending) and has to take breaks about every 10 minutes while performing household chores.  She also reported that she has to watch for uneven pavement while walking because she gets a sharp, shooting pain if she hits something uneven.  The Veteran stated that her VA examination inaccurately reflected her level of back disability because she had taken pain medication prior to the examination.  Stated that she has reduced the number of hours she works because of her back (she now only works about 18 hours per week).  

At the time of her DRO hearing, the Veteran submitted numerous statements dated in May 2013 from her family, friends and co-workers reporting their observations as to her pain, numbness in her feet and functional limitations (impairment of occupational and/or recreational physical activities because of impaired ability to sit, stand or bend for prolonged periods of time) due to her back disability.  

On August 6, 2013 VA examination, the diagnosis was lumbar spine DDD (degenerative disc disease) with bilateral lower extremity radiculopathy.  The Veteran complained of low back pain, stiffness, achiness and tightness that affects the midline lumbar and paralumbar regions of the low back.  She also described bilateral lower extremity radiculopathy, including pain and paresthesias into both legs with numbness that can affect both feet.  She reported that she used to work up to 35 hours per week as a waitress; however, she had to reduce her hours down to 18 hours per week because of back pain and flare-ups due to her work related occupational duties.  The Veteran reported that prolonged weight-bearing and sitting, bending, lifting, twisting, as well as cold and rainy weather can aggravate her back and result in a flare-up.  She stated that she has increased pain and decreased range of motion and mobility during flare-ups.  

On examination, range of motion testing showed 15 degrees of forward flexion, bilateral lateral flexion and right lateral rotation (with objective evidence of painful motion beginning at 15 degrees), 10 degrees of extension (with objective evidence of painful motion beginning at 10 degrees) and 20 degrees of left lateral rotation (with objective evidence of pain beginning at 15 degrees.)  After 3 repetitions, the Veteran had 15 degrees of forward flexion, extension and bilateral lateral flexion and rotation.  The examiner noted that the Veteran had an abnormal gait due to guarding or muscle spasm.  She had 4/5 strength in right ankle plantar flexion, right ankle dorsiflexion, and right great toe extension.  All other movements tested showed normal (5/5) strength.  Deep tendon reflex examination was hypoactive (1+) bilateral ankles, the Veteran had decreased sensation to light touch in both feet/toes and bilateral straight leg raising test was positive.  On evaluation for radiculopathy, the Veteran had mild constant right lower extremity pain, no left lower extremity pain, moderate intermittent bilateral lower extremity pain, paresthesias and/or dysesthesias were moderate on the right and mild on the left and she had mild bilateral lower extremity numbness.  The nerve roots involved were bilateral L4/L5/S1/S2 and S3 (sciatic nerve).  She had moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.  No other neurologic abnormalities were noted and the Veteran did not have IVDS.  X-ray testing showed mild dextroscoliosis and multilevel degenerative spondylosis with advanced L5-S1 degenerative disc disease.  The examiner was unable to opine regarding functional ability during a flare-up because the Veteran was not experiencing a flare up at the time of examination.  

Based on the above, the rating for lumbar strain with degenerative disc disease was increased to 40 percent, effective from August 6, 2013 (the date of VA examination showing increase in low back disability).  See August 2013 rating decision. 

In a September 2013 statement, the Veteran indicated that she agrees with the 40 percent rating for her back condition; however, she disagreed with the effective date of August 6, 2013, claiming that it should be the date of her original claim.  

A January 2014 VA treatment report notes that the Veteran complained of left sided back pain, rated 3 (on a scale of 0-10), which was not different from the pain she has every day.  

The Veteran received private chiropractic treatment for her lumbar spine complaints in May 2014.  

During her September 2014 Videoconference hearing, the Veteran testified that she has daily back pain (described as 7 without pain medication and 3 with pain medication).  She stated that her pain radiates down the spine into both legs and her feet are numb.  She testified that she has to walk carefully on uneven terrain to avoid shooting leg pain (she has fallen because of it).  She also claimed that she appealed the first VA examination because she felt it was inadequate and the second examination did not show increased disability, it was just a better examination (her disability had not changed much since her initial examination and she has continued to have all the same problems).  The Veteran reported that she has two jobs working as a waitress and has difficulty lifting, bending and standing.  She also reported that she has had to reduce her hours to 18-20 hours per week because of her back and related problems (she last worked full time three years previously).  

Prior to August 6, 2013

For the period prior to August 6, 2013, the Veteran's lumbar strain with DDD is rated 10 percent.  Although the record pertaining to this period includes a January 2013 notation that she had been having a period of worsening symptoms of low back pain since July 2012 and presented with significant limitations in active range of motion, it does not show (nor is it alleged) that forward flexion of the thoracolumbar spine was limited to 60 degrees or less, that combined range of motion of the thoracolumbar spine was 120 degrees or less; or that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour as to warrant the next higher (20 percent) rating.  Further, there is no evidence (or allegation) of incapacitating episodes (bed rest prescribed by a physician).  Consequently, the schedular criteria for a rating in excess of 10 percent under Codes 5237, 5243 were not met.

From August 6, 2013

A 50 percent rating under the General Formula requires unfavorable ankylosis of the entire thoracolumbar spine.  No treatment record, examination report, or diagnostic study report during the appeal period shows unfavorable ankylosis of the entire thoracolumbar spine (even with factors such as pain, fatigue, use, etc. considered), and fixation of the thoracolumbar spine at an unfavorable angle is not alleged.  The symptoms and associated impairment of function of the lumbar spine throughout the evaluation period after August 6, 2013 fall within the parameters of the criteria for the 40 percent rating assigned, and never meet (or approximate) the criteria for the next higher (50 percent) rating under the General Formula.  Accordingly, a schedular rating in excess of 40 percent for the orthopedic symptoms is not warranted.  

Regarding IVDS, it is not shown or alleged that at any time during the appeal period (prior to or after August 6, 2013) the Veteran has IVDS or was placed on bed-rest by a medical provider.  The August 2012 and August 2013 VA examination reports note that the Veteran did not have IVDS.  Accordingly, an increased rating in excess of 40 percent based on incapacitating episodes is not warranted.

The Board is aware of the Veteran's credible complaints of pain and the observations of her friends and family.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  The Veteran and her friends and family are competent to report symptoms because this requires only personal knowledge as it comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran and her friends and family are not, however, competent to identify a specific level of disability according to the appropriate diagnostic code.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's lumbar spine disabilities have been provided by the medical personnel who have examined her during the current appeal.  The medical findings directly address the criteria under which lumbar spine disabilities are evaluated.

The Board finds that the effects of pain reasonably shown by the record to be due to the Veteran's service-connected lumbar strain with DDD are contemplated by the ratings of 10 percent prior to August 6, 2013 and 40 percent thereafter.  The evidence simply does not show that pain, due to the service-connected disability, has caused functional loss warranting higher evaluations under the General Rating Formula.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Other considerations

Inasmuch as the full scope of the symptoms and impairment associated with the Veteran's service-connected lumbar strain with DDD is unclear at this point (because the nature and extent of neurological symptoms of the disability is unresolved), consideration of whether referral for extraschedular consideration is indicated is deferred pending completion of the action sought in the remand below.  As noted above, the matter of entitlement to a TDIU rating is also addressed in the remand below.  


ORDER

Schedular ratings in excess of 10 percent prior to August 6, 2013 and 40 percent thereafter for lumbar strain with DDD is denied.


REMAND

As noted above, a February 2013 rating decision assigned separate 10 percent ratings for sciatica of each lower extremity, effective from December 7, 2012 (the date of receipt of the Veteran's supplemental claim for compensation for disabilities secondary to his service connected back disability).  Thereafter, an August 2013 rating decision assigned an increased 20 percent rating for right lower extremity sciatica from August 6, 2013 (the date of VA examination showing increased disability) and continued the 10 percent rating for left lower extremity sciatica.

Review of the record shows inconsistent findings as to the degree of the Veteran's bilateral lower extremity sciatica.  She had no radicular pain or any other signs or symptoms due to radiculopathy on VA examination in August 2012.  On January 2013 VA peripheral nerves examination, the examiner described the Veteran's bilateral incomplete paralysis of the sciatic nerve as moderately severe.  However, on August 2013 VA examination, the Veteran had moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.  In light of this inconsistency, a neurological examination to resolve the medical ambiguity is necessary.

Regarding the matter of entitlement to a TDIU rating, as noted in the Introduction, the Board has assumed jurisdiction over the reasonably-raised TDIU claim.  In order to properly adjudicate this claim, the Board finds that the Veteran should be notified as to how to substantiate a claim for TDIU as well as be afforded a VA examination that fully assesses whether she is unable to obtain or maintain substantially gainful employment due to her service-connected disabilities.

The Veteran currently does not meet the minimum percentage requirements for a TDIU rating set forth in 38 C.F.R. § 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance because 38 C.F.R. § 4.16(b) requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  If the VA examiner determines that the Veteran's service-connected disabilities render the Veteran unemployable, the matter of entitlement to a TDIU must be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

The AOJ is to take this opportunity to obtain updated treatment records from January 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate a claim for TDIU.  Allow her a reasonable opportunity to respond.

2.  The AOJ should ask the Veteran to identify any (and all) providers of evaluations or treatment she has received for her claimed disabilities since January 2014, the date of the most recent VA treatment record available for review, and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA treatment the Veteran has received for these disabilities.

3.  After any applicable development is completed, schedule the Veteran for an appropriate VA examination to evaluate the status of her service-connected sciatica of the right and left lower extremities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

(a)  Regarding neurological findings (sciatica), the examiner must reconcile the findings of no radiculopathy on August 2012 VA examination, moderately severe bilateral incomplete paralysis of the sciatic nerve on January 2013 VA peripheral nerves examination, and August 2013 VA examination findings of moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy.  After review of the record, the examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

(b)  The examiner is requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (lumbar strain with DDD rated 10 percent prior to August 6, 2013 and 40 percent thereafter, right lower extremity sciatica rated 10 percent prior to August 6, 2013 and 20 percent thereafter, and left lower extremity sciatica rated 10 percent).  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the Veteran's claims for an initial evaluation in excess of 10 percent for sciatica of the right lower extremity prior to August 6, 2013 and 20 percent thereafter; an initial evaluation in excess of 10 percent for sciatica of the left lower extremity and a TDIU.

5.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render her unemployable, refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

6.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


